 



Exhibit 10.3
REGISTRATION RIGHTS AGREEMENT
Dated as of June 17, 2007
among
Lexicon Pharmaceuticals, Inc.
and
Invus, L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
SECTION 1.01. Definitions
    1  
 
       
ARTICLE II
       
 
       
REGISTRATION RIGHTS
       
 
       
SECTION 2.01. Demand Registrations
    4  
SECTION 2.02. Piggyback Registrations
    6  
SECTION 2.03. Shelf Registration
    8  
 
       
ARTICLE III
       
 
       
REGISTRATION PROCEDURES
       
 
       
SECTION 3.01. Registration Procedures
    9  
SECTION 3.02. Registration Expenses
    14  
SECTION 3.03. Participation in Underwritten Registrations
    15  
SECTION 3.04. Hold-Back Agreements
    15  
ARTICLE IV
         
INDEMNIFICATION AND CONTRIBUTION
         
SECTION 4.01. Indemnification by the Company
    16  
SECTION 4.02. Indemnification by Holders of Registrable Securities
    16  
SECTION 4.03. Conduct of Indemnification Proceedings
    17  
SECTION 4.04. Contribution
    17  
SECTION 4.05. Additional Indemnity
    19  
 
       
ARTICLE V
       
 
       
MISCELLANEOUS
       
 
       
SECTION 5.01. Rule 144
    19  
SECTION 5.02. Limitations on Subsequent Registration Rights
    19  
SECTION 5.03. Specific Performance
    19  
SECTION 5.04. Other Agreements
    19  
SECTION 5.05. Charter Amendments Affecting the Company’s Common Stock
    20  

 



--------------------------------------------------------------------------------



 



              Page
SECTION 5.06. Amendments and Waivers
    20  
SECTION 5.07. Notices
    20  
SECTION 5.08. Successors and Assigns
    21  
SECTION 5.09. Governing Law
    22  
SECTION 5.10. Severability
    22  
SECTION 5.11. Entire Agreement
    22  
SECTION 5.12. Securities Held by the Company or its Subsidiaries
    22  
SECTION 5.13. Further Assurances
    22  
SECTION 5.14. Termination
    22  
SECTION 5.15. Interpretation
    23  
SECTION 5.16. Counterparts
    23  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of June 17, 2007 by and among Lexicon Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Invus, L.P., a Bermuda limited
partnership (the “Investor”).
          WHEREAS, concurrently with the execution and delivery of this
Agreement, the Company and the Investor will enter into (a) a warrant agreement
(the “Warrant Agreement”) which will govern the terms of warrants to purchase
(the “Warrants”) an aggregate of 16,498,353 shares of common stock, par value
$0.001 per share (“Company Common Stock”) to be issued by the Company to the
Investor, (b) a securities purchase agreement (the “Securities Purchase
Agreement”), upon the terms and subject to the conditions of which, (i) the
Company will issue and sell to the Investor, and the Investor will purchase, a
number of shares of Company Common Stock, together with any shares already owned
by the Investor and its affiliates (including those issued upon exercise of any
Warrants), equal to approximately 40% of the outstanding shares of Company
Common Stock and (ii) the Investor will have the right to cause the Company to
conduct up to two Rights Offerings (as defined herein) and (c) a stockholders
agreement;
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, the Investor and the Company hereby agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Definitions.
          (a) Capitalized terms used herein and not otherwise defined herein
have the meanings ascribed to them in the Securities Purchase Agreement. In
addition, the following capitalized terms shall have the meanings ascribed to
them below:
          “Affiliate,” of a specified person means a person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified person.
          “Assigned Transferee” means any transferee of Registrable Securities
from a Holder who has received a right to make a Demand Registration in
connection therewith pursuant to Section 5.08.
          “Business Day” means any day that is not a Saturday or a Sunday and on
which the principal offices of the SEC in Washington, D.C. are open to accept
filings, or, in the case of determining a date when any payment is due, any day
that is not a Saturday or a Sunday and on which banks are not authorized to
close in New York City.
          “control” (including the terms “controlled by” and “under common
control with”)

 



--------------------------------------------------------------------------------



 



means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, as trustee or
executor, by contract, credit arrangement or otherwise, including the ownership,
directly or indirectly, of securities having the power to elect a majority of
the board of directors or similar body governing the affairs of such person.
          “Demanding Holder” means any Holder initiating a registration request
in compliance with Section 2.01(a).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Holders” means the Investor and any Assigned Transferee.
          “Initial Closing” has the meaning assigned to it in the Securities
Purchase Agreement.
          “Person” means an individual, partnership, corporation, limited
liability company, trust or unincorporated organization, or a government or
agency or political subdivision thereof.
          “Prospectus” means the prospectus included in a Registration
Statement, as amended or supplemented by any prospectus supplement and by all
other amendments thereto, including post-effective amendments, and all material
incorporated by reference into such Prospectus.
          “Public Distribution” shall mean any bona fide public distribution of
Stock pursuant to an effective registration statement under the Securities Act
or any other applicable law (including a Public Offering), or any bona fide
public sale in an open market transaction under Rule 144 if such sale is in
compliance with the requirements of paragraphs (c), (d), (e), (f) and (g) of
such Rule (notwithstanding the provisions of paragraph (k) of such Rule).
          “Public Offering” shall mean any bona fide underwritten public
distribution of Stock pursuant to an effective registration statement under the
Securities Act or any other applicable law.
          The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and the declaration or ordering of the
effectiveness of such registration statement by the Commission.
          “Registrable Securities” means each share of Stock held by the
Holders, or acquired by the Holders after the date hereof, until (i) it has been
effectively registered under the Securities Act and disposed of by such Holders
pursuant to an effective registration statement, or (ii) it is sold by such
Holders pursuant to Rule 144.
          “Registration Statement” means any registration statement of the
Company relating to a Demand Registration pursuant to Section 2.01, a Piggyback
Registration pursuant to Section 2.02, or a Shelf Registration pursuant to
Section 2.03, in each case, including the

2



--------------------------------------------------------------------------------



 



Prospectus included therein, all amendments and supplements thereto (including
post-effective amendments) and all exhibits and material incorporated by
reference therein.
          “Required Number” means (i) if the Securities Purchase Agreement is
terminated prior to the Initial Closing, three; (ii) if the Initial Closing
under the Securities Purchase Agreement has occurred, five; and (iii) if the
number of shares of Company Common Stock owned by all Holders at any time
exceeds 50% of the aggregate number of shares of Company Common Stock
outstanding at such time, an unlimited number.
          “Rights Offering Notice” has the meaning assigned to it in the
Securities Purchase Agreement.
          “Rights Offering Trigger Date” has the meaning assigned to it in the
Securities Purchase Agreement.
          “Rule 144” means Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
          “SEC” means the Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Selling Holder” means a Holder who sells or proposes to sell
Registrable Securities pursuant to a Registration Statement under the Securities
Act.
          “Shelf Registration” or “Shelf Registration Statement” is defined in
Section 2.03.
          “Stock” means the following securities: (i) the Company Common Stock
or (ii) any security or other instrument (a) received as a dividend on, or other
payment made to the holders of, the Company Common Stock (or any other security
or instrument referred to in this definition); (b) issuable upon the conversion,
exchange or exercise of any security convertible, exchangeable or exercisable
into Company Common Stock or (c) issued in connection with a split of the
Company Common Stock (or any other security or instrument referred to in this
definition) or as a result of any exchange or reclassification of the Company
Common Stock (or any other security or instrument referred to in this
definition), reorganization, consolidation, merger or recapitalization.
          “Underwritten Registration” or “Underwritten Offering” means a
registration in which Stock of the Company is sold to an underwriter for
re-offering to the public.
          (b) The following terms have the meaning set forth in the Sections set
forth below:

3



--------------------------------------------------------------------------------



 



          Location of Defined Term   Definition
Advice
  § 3.01(a)
Agreement
  Preamble
Company
  Preamble
Company Common Stock
  Recitals
Deferral Period
  § 2.01(a)
Demand Notice
  § 2.01(a)
Demand Registration
  § 2.01(a)
Demand Registration Statement
  § 2.01(b)
Indemnified Holder
  § 4.01
Indemnified Party
  § 4.03
Indemnifying Party
  § 4.03
Investor
  Preamble
Piggyback Holders
  § 2.02(a)
Piggyback Registration
  § 2.02(a)
Registration Expenses
  § 3.02(a)
Securities Purchase Agreement
  Recitals
Shelf Registration or Shelf Registration Statement
  § 3.01(a)
Subsequent Holder
  § 5.08
Suspension Notice
  § 2.01(a)
Suspension Period
  § 3.01(a)
Warrant Agreement
  Recitals
Warrants
  Recitals

ARTICLE II
REGISTRATION RIGHTS
          SECTION 2.01. Demand Registrations.
          (a) At any time and from time to time the Holders may make a written
request of the Company for registration with the SEC, under and in accordance
with the provisions of the Securities Act, of all or part of their Registrable
Securities (a “Demand Registration”) by giving written notice to the Company of
such demand (a “Demand Notice”); provided, that the Company shall be required to
effect only one Demand Registration during any six-month period; provided,
further, that the Holders may not exercise the rights provided by this
Section 2.01(a) during the period commencing three months prior to the delivery
of a Rights Offering Notice and ending on the closing of the applicable Rights
Offering or, if the applicable Rights Offering Notice is not delivered, ninety
(90) days after the applicable Rights Offering Trigger Date. The Company shall
not be required to effect more than the Required Number of Demand Registrations.
Each such Demand Notice will specify the number of Registrable Securities
proposed to be sold pursuant to such Demand Registration and will also specify
the intended method of disposition thereof.

4



--------------------------------------------------------------------------------



 



          The Company shall give written notice, of any Demand Notice by any
Holder, which request complies with this Section 2.01(a), within 5 days after
the receipt thereof, to each Holder who did not initially join in such request.
Within 10 days after receipt of such notice, any such Holder may request in
writing that its Registrable Securities be included in such registration, and
the Company shall include in the Demand Registration the Registrable Securities
of each such Holder requested to be so included, subject to the provisions of
Section 2.01(e). Each such request shall specify the number of shares of
Registrable Securities proposed to be sold and the intended method of
disposition thereof.
          Promptly after receipt of any Demand Notice, but in no event later
than 60 days after receipt of such Demand Notice, the Company shall file a
Registration Statement with the SEC with respect to the Registrable Securities
included in the Demand Notice and shall use its reasonable best efforts to have
such Registration Statement declared effective as promptly as practicable;
provided, however, that the Company may postpone the filing of such Registration
Statement for a period of up to 90 days (the “Deferral Period”) if the Board of
Directors reasonably determines that such a filing would materially adversely
affect any proposed material financing, acquisition, divestiture or other
material transaction by the Company. The Company shall not be entitled to
request more than one such deferral with respect to any Demand Registration
within any 365-day period. If the Company does elect to defer any such Demand
Registration, the Holders requesting such Demand Registration may, at their
election by written notice to the Company, (i) confirm their request to proceed
with such Demand Registration upon the expiration of the Deferral Period or (ii)
withdraw their request for such Demand Registration in which case no such
request for a Demand Registration shall be deemed to have occurred for purposes
of this Agreement and no further request for a Demand Registration may be made
until prior to the expiration of the Deferral Period.
          (b) Except as provided in subsection (c) below, a registration will
not be deemed to have been effected as a Demand Registration unless it has been
declared effective by the SEC; provided, that if a registration requested
pursuant to this Section 2.01 has become effective, (i) the offering of
Registrable Securities pursuant to such registration is or becomes the subject
of any stop order, injunction or other order or requirement of the SEC or any
other governmental or administrative agency, or if any court prevents or
otherwise limits the sale of Registrable Securities pursuant to the
registration, or (ii) the registration requested pursuant to this Section 2.01
does not remain continuously effective for a period of at least 90 days beyond
the effective date thereof (or such shorter period as is required to complete
the distribution by the Holders of the Registrable Securities included in such
registration statement) (the “Demand Registration Statement”), then such Demand
Registration Statement shall not count as a Demand Registration that may be
requested by the Demanding Holder(s) and the Company shall continue to be
obligated to effect a registration pursuant to this Section 2.01.
          (c) The Demanding Holders may withdraw all or any part of the
Registrable Securities from a Demand Registration at any time (whether before or
after the filing or effective date of the Demand Registration Statement), and if
all such Registrable Securities are withdrawn, to withdraw the demand related
thereto. Upon such withdrawal by the Demanding Holders, the Company shall
withdraw any Demand Registration Statement relating to the withdrawn Registrable
Securities and, so long as such Demand Registration statement has not been
declared effective by the Commission and the Demanding Holders elect to bear the
out-of-pocket

5



--------------------------------------------------------------------------------



 



expenses associated with such withdrawn registration statement, such withdrawn
registration statement shall not count as a Demand Registration; provided, if
the Company has not complied with its obligations under this Agreement in
connection with such withdrawn registration statement or a Suspension Period is
in effect, the Company shall not be entitled to a reimbursement of its
out-of-pocket expenses pursuant to this sentence. Notwithstanding the foregoing,
any request for a Demand Registration that is withdrawn by the Demanding Holders
as a result of information concerning the business or financial condition of the
Company that is provided to the Demanding Holders after the date on which a
Demand Notice under Section 2.01(a) has been delivered to the Company, shall not
count as a Demand Registration.
          (d) If the Demanding Holders so elects, the offering of Registrable
Securities pursuant to a Demand Registration shall be in the form of an
Underwritten Offering. The Demanding Holders shall select (with the consent of
the Company, not to be unreasonably withheld) one or more nationally recognized
firms of investment bankers to act as the managing underwriter or underwriters
in connection with such offering and shall select any additional investment
bankers and managers to be used in connection with such offering; provided, that
in the event that the Company and the Demanding Holders are unable to jointly
agree on such investment bankers and managers, such investment bankers and
managers shall be selected by the Demanding Holders and shall be reasonably
satisfactory to the Company. The Company shall (together with all Holders of
Registrable Securities proposing to distribute such Registrable Securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting in the
manner set forth above.
          (e) If, in any Demand Registration involving an Underwritten Offering
the managing underwriter or underwriters thereof advise the Demanding Holders or
the Company in writing that in its or their reasonable opinion the number of
Registrable Securities proposed to be sold in such Demand Registration exceeds
the number that can be sold in such offering or will adversely affect the
success of such offering (including, without limitation, an impact on the
selling price or the number of Registrable Securities that any participant may
sell), the Company shall include in such registration only the number of
Registrable Securities, if any, which in the opinion of such underwriter or
underwriters can be sold without having an adverse effect on the success of the
offering and in accordance with the following priority: (i) first, Registrable
Securities held by Demanding Holders and (ii) second, pro rata (based upon the
number of Registrable Securities requested to be included in such registration
by such Holders) among the other Holders of Registrable Securities who have
requested to include Registrable Securities in such registration. If all
Registrable Securities requested to be sold in the Underwritten Offering are
included therein, the Company may include other shares of Stock in such offering
in accordance with the following priority, but not to exceed the number
recommended by the managing underwriter or underwriters: (x) first, pro rata
among any other stockholders of the Company having piggyback or other similar
registration rights and (y) second, shares of Stock proposed to be sold by or
for the account of the Company.
          SECTION 2.02. Piggyback Registrations.
          (a) If at any time the Company proposes to (i) file a registration
statement under the Securities Act with respect to an offering by the Company
for its own account or for

6



--------------------------------------------------------------------------------



 



the account of any holders of any class of common equity securities (other than
(A) a registration statement on Form S-4 or S-8 (or any substitute form that may
be adopted by the SEC), (B) a registration statement filed in connection with a
Demand Registration or a Shelf Registration or (C) a registration statement
filed in connection with an offering of securities solely to the Company’s
existing securityholders) or (ii) effect an offering of stock pursuant to an
effective shelf registration statement (it being understood that prior to the
filing of a shelf registration for primary issuances by the Company, the Company
shall offer to the Investor the option to include or, in the case of a shelf
registration statement in existence at the Initial Closing, the Company shall
offer to the Investor the option to cause the Company to amend such shelf
registration statement to include, Registrable Securities of the Investor in
such shelf registration statement and, if the Investor refuses such option, then
its rights to piggyback on an offering to be registered under the Company’s
shelf registration statement shall only be available if there is an effective
Shelf Registration Statement under Section 2.03 hereof) then the Company shall
give written notice of such proposed filing or offering to the Holders as soon
as practicable (but in no event less than 20 days before the anticipated filing
date or commencement of such offering), and such notice shall offer such Holders
the opportunity to include in such registration or offering such number of
shares of Registrable Securities as each such Holder may request, which request
shall specify the Registrable Securities intended to be disposed of by such
Holder and the intended method of distribution thereof (or, if the offering is a
proposed Underwritten Offering, that such Holder elects to have the number of
Registrable Securities so specified included in such Underwritten Offering) (a
“Piggyback Registration”). In any Piggyback Registration proposed to be effected
as an Offering, the Registrable Securities requested by the Holders thereof (the
“Piggyback Holders”) to be included in such Underwritten Offering shall be
included on the same terms and conditions as any similar securities of the
Company or any other securityholder included therein and to permit the sale or
other disposition of such Registrable Securities in accordance with the intended
method of distribution thereof.
          No registration effected under this Section 2.02 and no failure to
effect a registration under this Section 2.02(a), shall relieve the Company of
its obligations pursuant to Section 2.01, and no failure to effect a
registration under this Section 2.02(a) and complete the sale of shares in
connection therewith shall relieve the Company of any other obligation under
this Agreement (including, without limitation, the Company’s obligations under
Section 3.02 and 4.01).
          (b) Unless the registration statement is being filed pursuant to a
Demand Registration (in which case the priority of piggyback rights shall be as
provided in Section 2.01(e) above), if the managing underwriter or underwriters
advise the Company in writing that in its or their reasonable opinion the number
of equity securities of the Company proposed to be sold in such registration
(including Registrable Securities to be included pursuant to subsection
(a) above) will adversely affect the success of such offering (including,
without limitation, an impact on the selling price or the number of equity
securities of the Company that any participant may sell), the Company shall
include in such registration the number of equity securities of the Company, if
any, which in the opinion of such underwriter or underwriters can be sold
without having an adverse effect on the offering and in accordance with the
following priority: (i) first, the securities the Company proposes to sell for
its own account, and (ii) second, pro rata based on the number of Registrable
Securities that each Holder or other Person having similar rights shall have
requested to be included therein.

7



--------------------------------------------------------------------------------



 



          (c) The Piggyback Holders may withdraw all or any part of the
Registrable Securities from a Piggyback Registration at any time (before but not
after the effective date of such registration statement), by delivering written
notice of such withdrawal request to the Company, unless such Piggyback
Registration is underwritten, in which case Registrable Securities may not be
withdrawn after the effective date of the Registration Statement.
          SECTION 2.03. Shelf Registration.
          (a) Upon the request of the Demanding Holders requesting a Demand
Registration under Section 2.01, the Company shall cause to be filed with the
SEC as promptly as practicable after such request, but in no event later than
90 days thereafter, a shelf registration statement pursuant to Rule 415 under
the Securities Act (a “Shelf Registration” or a “Shelf Registration Statement”),
which Shelf Registration Statement shall provide for resales of all Registrable
Securities held by Holders who shall have provided the information required
pursuant to Section 3.01(b). The Company shall use its reasonable best efforts
to have such Shelf Registration declared effective, subject to Section 2.03(c)
below, and to keep such Shelf Registration Statement continuously effective,
supplemented and amended to the extent necessary to ensure that it is available
for resales of Registrable Securities by such Holders, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the SEC as announced from time to time, until
the earlier of (i) such time as all of the Registrable Securities covered by
such Shelf Registration Statement have been sold or (ii) such time as all of the
Registrable Securities covered by such Shelf Registration Statement may be sold
without restriction pursuant to Rule 144. A request of the Demanding Holders
under this Section 2.03(a) shall be deemed to be a request for a Demand
Registration under Section 2.01 above.
          (b) A registration will not be deemed to have been effected as a Shelf
Registration unless it has been declared effective by the SEC and the Company
has complied in all material respects with its obligations under this Agreement
with respect thereto; provided, that if, after it has become effective, (i) the
offering of Registrable Securities pursuant to such registration is or becomes
the subject of any stop order, injunction or other order or requirement of the
SEC or any other governmental or administrative agency, or if any court prevents
or otherwise limits the sale of Registrable Securities pursuant to the
registration (for any reason other than the acts or omissions of the Holders),
or (ii) the Shelf Registration does not remain continuously effective for the
period described in subsection (a) above, then such Shelf Registration Statement
shall not count as a Shelf Registration and the Company shall continue to be
obligated to effect a registration pursuant to this Section 2.03.
          (c) With respect to any Shelf Registration that has been declared
effective (i) the Company may suspend use of such Shelf Registration for a
period of up to ninety (90) days if the Board of Directors of the Company
reasonably determines that the continued effectiveness or use thereof would
materially adversely affect any proposed material financing, acquisition,
divestiture or other material corporate transaction by the Company and (ii) the
Company may

8



--------------------------------------------------------------------------------



 



suspend use of such Shelf Registration during any period if each of the Company
and the holders of a majority of the Registrable Securities included in such
Shelf Registration consents in writing to such suspension for such period.
          (d) Each Holder of Registrable Securities shall not effect any Public
Distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement during the period commencing three months prior to the
delivery of a Rights Offering Notice and ending on the closing of the applicable
Rights Offering or, if the applicable Rights Offering Notice is not delivered,
ninety (90) days after the applicable Rights Offering Trigger Date.
ARTICLE III
REGISTRATION PROCEDURES
          SECTION 3.01. Registration Procedures.
          (a) In connection with any Registration Statement and any related
Prospectus required by this Agreement to permit the sale or resale of
Registrable Securities, the Company shall:
     (i) prepare and file with the SEC a registration statement with respect to
such Registrable Securities within the time periods specified herein, make all
required filings with the NASD and use its reasonable best efforts to cause such
registration statement to become effective as promptly as practicable (subject
to the Company’s right to withdraw the registration statement under the
circumstances described in Sections 2.1(c) or 2.2(d));
     (ii) promptly prepare and file with the SEC such amendments and
post-effective amendments to the Registration Statement as may be necessary to
keep the Registration Statement effective for the applicable period set forth in
Sections 2.1, 2.2 or 2.3, as applicable, or such shorter period as will
terminate when all Registrable Securities covered by such Registration Statement
have been sold (subject to Section 2.03(c)); cause the Prospectus to be
supplemented by a required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provision of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;
     (iii) use its reasonable best efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements for the
period specified in Sections 2.1, 2.2 or 2.3, as applicable (subject to Section
2.03(c)); upon the occurrence of any event that would cause any such
Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Registrable Securities during the period required by this Agreement,
the Company

9



--------------------------------------------------------------------------------



 



shall file as promptly as practicable an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
reasonable best efforts to cause such amendment to be declared effective and
such Registration Statement and related Prospectus to become usable for their
intended purposes(s) as soon as practicable thereafter;
     (iv) provide (A) the Holders of Registrable Securities participating in the
registration, (B) the underwriters (which term, for purposes of this Agreement,
shall include a Person deemed to be an underwriter within the meaning of Section
2(11) of the Securities Act), if any, of the Registrable Securities to be
registered, (C) the sale or placement agent therefor, if any, (D) counsel for
such underwriters or agent, and (E) counsel for the Holders thereof, as selected
by Holders of a majority of the Registrable Securities covered by such
registration statement, the opportunity to participate in the preparation of
such registration statement, each prospectus included therein or filed with the
SEC, and each amendment or supplement thereto, and for a reasonable period prior
to the filing of such registration statement, and throughout the period
specified in Section 3.04(b) hereof, make available for inspection by the
parties referred to in (A) through (E) above such financial and other
information and books and records of the Company, provide access to properties
of the Company and cause the officers, directors, employees, counsel and
independent certified public accountants of the Company to respond to such
inquiries as shall be reasonably necessary to conduct a reasonable investigation
within the meaning of Section 11 of the Securities Act;
     (v) advise the underwriters, if any, and Selling Holders promptly and, if
requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
SEC for amendments to the Registration Statement or amendments or supplements to
the Prospectus or for additional information relating thereto, (C) of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Registrable Securities
for offering or sale in any jurisdiction, or the initiation of any proceeding
for any of the preceding purposes, (D) of the existence of any fact or the
happening of any event that makes any statement of a material fact made in the
registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein not misleading. If at any
time the SEC shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Registrable Securities under state securities or Blue Sky
laws, the Company shall use its

10



--------------------------------------------------------------------------------



 



reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;
     (vi) furnish to each Selling Holder named in any Registration Statement or
Prospectus and each of the underwriter(s) in connection with such sale, if any,
such number of copies of any Registration Statement or Prospectus included
therein or any amendments or supplements to any such Registration Statement or
Prospectus (including all documents incorporated by reference after the initial
filing of such Registration Statement and all exhibits filed therewith),
reasonably requested by such Person;
     (vii) if requested by any selling Holders or the underwriter(s) in
connection with such sale, if any, promptly include in any Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such selling Holders and such underwriter(s), if
any, may reasonably request to have included therein, including, without
limitation, information relating to the “Plan of Distribution” of the
Registrable Securities, information with respect to the principal amount of
Registrable Securities being sold to such underwriter(s), the purchase price
being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering, and make all required filings of such
Prospectus supplement or post-effective amendment as soon as practicable after
the Company is notified of the matters to be included in such Prospectus
supplement or post-effective amendment;
     (viii) deliver to each Selling Holder and each of the underwriter(s), if
any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; the Company hereby consents to the use of the Prospectus
and any amendment or supplement thereto by each of the Selling Holders and each
of the underwriter(s), if any, in connection with the offering and the sale of
the Registrable Securities covered by the Prospectus or any amendment or
supplement thereto;
     (ix) in connection with any Underwritten Offering pursuant to a Demand
Registration, enter into an underwriting agreement with one or more underwriters
designated in accordance with this Agreement, such agreement to be of the form,
scope and substance as is customary in underwritten offerings, and take all such
other actions as are reasonably requested by the managing underwriter(s) in
order to expedite or facilitate the disposition of such Registrable Securities
and in such connection at each closing under such underwriting agreement
(i) make such representations and warranties to the underwriters in form, scope
and substance as are customarily made by issuers to underwriters in underwritten
offerings with respect to the business of the Company; (ii) obtain opinions of
counsel to the Company and updates thereof (which counsel and opinions (in form,
scope and substance) shall be reasonably satisfactory to the managing
underwriter(s)) addressed to the managing underwriter(s) covering the matters
customarily covered in opinions requested in underwritten offerings and

11



--------------------------------------------------------------------------------



 



such other matters as may be reasonably requested by the underwriters;
(iii) obtain “comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the underwriters, such
“comfort” letters to be in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with underwritten
offerings; (iv) deliver such documents and certificates as may be reasonably
requested by the managing underwriter(s) to evidence compliance with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company;
     (x) prior to any public offering of Registrable Securities, cooperate with
the Selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Registrable Securities
under the securities or Blue Sky laws of such jurisdictions as the Selling
Holders or underwriter(s), if any, may request and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions or
the Registrable Securities covered by the applicable Registration Statement;
provided, however, that the Company shall not be required to register or qualify
as a foreign corporation where it is not now so qualified or to take any action
that would subject it to the service of process in suits or to taxation, except
as is required as a result of the Registration Statement, in any jurisdiction
where it is not now so subject;
     (xi) in connection with any sale of Registrable Securities that will result
in such securities no longer being Registrable Securities, cooperate with the
Selling Holders and the underwriter(s), if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends; and to register such
Registrable Securities in such denominations and such names as the Selling
Holders or the underwriter(s), if any, may request at least two Business Days
prior to such sale of Registrable Securities;
     (xii) if requested by the Selling Holders, provide a CUSIP number for all
Registrable Securities not later than the effective date of the Registration
Statement covering such Registrable Securities and provide the Company’s
transfer agent(s) and registrar(s) for the Registrable Securities with printed
certificates for the Registrable Securities;
     (xiii) cooperate and assist in any filings required to be made with the
NASD and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of the NASD), and
use its reasonable best efforts to cause such Registration Statement to become
effective and approved by such governmental agencies or authorities as may be
necessary to enable the Selling Holders or underwriters, if any, to consummate
the disposition of such Registrable Securities;

12



--------------------------------------------------------------------------------



 



     (xiv) otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make generally available to its
security holders, as soon as practicable, a consolidated earnings statement
meeting the requirements of Rule 158 under the Securities Act (which need not be
audited) covering a period of at least twelve month periods, but not more than
eighteen months, beginning with the first month of the Company’s first quarter
commencing after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act;
     (xv) cause all Registrable Securities covered by the Registration Statement
to be listed on each securities exchange on which securities of the same class
issued by the Company are then listed if requested by the Selling Holders
holding a majority of the Registered Securities or the managing underwriter(s),
if any; and
     (xvi) in connection with any offering of at least $25,000,000 or of a
number of shares representing at least 5% of the total number of outstanding
shares of Company Common Stock, cause its officers to use their reasonable best
efforts to support the marketing of the Registrable Securities covered by such
Registration Statement (including, by participating in customary “road show”
presentations and similar marketing efforts), and otherwise to facilitate,
cooperate with and participate in each proposed offering contemplated herein.
          Each Selling Holder, upon receipt of any notice from the Company of
the happening of any event described in subsection (5)(B), (C), or (D) of
Section 3.01(a) or in Section 2.03(c) (a “Suspension Notice”), shall forthwith
discontinue disposition of the Registrable Securities pursuant to the
Registration Statement relating thereto until such Selling Holder receives
copies of the supplemented or amended Prospectus contemplated hereby or until it
is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemented filings that are incorporated by reference in the Prospectus, and,
if so directed by the Company, such Selling Holder will, or will request the
managing underwriter or underwriters, if any, to deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Selling Holder’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice. The period from the
date on which any Holder receives a Suspension Notice to the date on which any
Holder receives either the Advice or copies of the supplemented or amended
Prospectus contemplated hereby relating to such notice shall hereinafter be
referred to as the “Suspension Period.” If the Company shall give any Suspension
Notice, (i) the Company shall use its reasonable best efforts and take such
actions as are reasonably necessary to render Advice and end the Suspension
Period as promptly as practicable and (ii) the time periods for which a
Registration Statement is required to be kept effective pursuant to
Sections 2.1, 2.2 or 2.3, as the case may be, shall be extended by the number of
days during the period from and including the date of the giving of such
Suspension Notice to and including the date when each Selling Holder shall have
received (A) the copies of the supplemented or amended Prospectus contemplated
by Section 3.01(a) or (B) the Advice.

13



--------------------------------------------------------------------------------



 



          (b) All Holders of Registrable Securities desiring to include any of
their Registrable Securities in any Registration Statement pursuant to this
Agreement shall furnish to the Company in writing, within 20 days after receipt
of a request therefor, such information as the Company may reasonably request
specified in item 507 of Regulation S-K under the Securities Act for use in
connection with any Registration Statement or Prospectus or preliminary
Prospectus included therein. Each Holder as to which any Registration Statement
is being effected agrees to furnish promptly to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by such Holder not materially misleading.
          SECTION 3.02. Registration Expenses.
          (a) All expenses incident to the Company’s performance of or
compliance with its obligations under this Agreement will be paid by the
Company, regardless of whether any registration statement required hereunder
becomes effective, including, without limitation:
     (i) all registration and filing fees;
     (ii) fees and expenses of compliance with securities or blue sky laws
(including, without limitation, reasonable fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities and
determination of their eligibility for investment under the laws of such
jurisdictions as the managing underwriters or Holders of Registrable Securities
being sold may designate);
     (iii) printing (including, without limitation, expenses of printing or
engraving certificates for the Registrable Securities in a form eligible for
trading on the Nasdaq or for deposit with the Depository Trust Company and of
printing prospectuses), messenger, telephone and delivery expenses;
     (iv) reasonable fees and disbursements of counsel for the Company;
     (v) reasonable fees and disbursements of counsel for the Holders;
     (vi) reasonable fees and disbursements of all independent certified public
accountants of the Company (including, without limitation, the expenses of any
special audit and “cold comfort” letters required by or incident to such
performance);
     (vii) fees and expenses of other Persons retained by the Company; and
     (viii) fees and expenses associated with any NASD filing required to be
made in connection with the registration of the Registrable Securities,
including, if applicable, the reasonable fees and expenses of any “qualified
independent underwriter” (and its counsel) that is required to be retained in
accordance with the rules and regulations of the NASD (all such expenses being
herein called “Registration Expenses”).

14



--------------------------------------------------------------------------------



 



          (b) The Company will, in any event, pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
Registrable Securities to be registered on Nasdaq or on each national securities
exchange on which similar securities issued by the Company are then listed and
the fees and expenses of any Person, including special experts, retained by the
Company.
          SECTION 3.03. Participation in Underwritten Registrations. No Holder
may participate in any Underwritten Registration hereunder unless such Holder
agrees to sell its Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and applicable to such Persons. Notwithstanding the foregoing,
(x) no Selling Holder shall be required to make any representations or
warranties except those which relate solely to such Holder and its intended
method of distribution, and (y) the liability of each such Holder to any
underwriter under such underwriting agreement will be limited to liability
arising from misstatements or omissions regarding such Holder and its intended
method of distribution and any such liability shall not exceed an amount equal
to the amount of net proceeds such Holder derives from such registration;
provided, however, that in an offering by the Company in which any Holder
requests to be included in a Piggyback Registration, the Company shall use its
reasonable best efforts to arrange the terms of the offering such that the
provisions set forth in clauses (x) and (y) of this Section 3.03 are true.
Nothing in this Section 3.03 shall be construed to create any additional rights
regarding the registration of Registrable Securities in any Person otherwise
than as set forth herein.
          SECTION 3.04. Hold-Back Agreements.
          (a) Upon the written request of the managing underwriter or
underwriters of a Public Offering, each Holder of Registrable Securities shall
not effect any Public Distribution of such securities, or any securities
convertible into or exchangeable or exercisable for such securities, including a
sale pursuant to Rule 144 (except as part of such Public Offering), during the
14-day period prior to, and during the 90-day period following, the offering
date for each Public Offering made pursuant to such registration statement (as
identified by such underwriter or underwriters or the Company in good faith).
          (b) The Company agrees and it shall use its reasonable best efforts to
cause its Affiliates (other than Persons who are Holders hereunder) to agree:
(i) not to effect any Public Distribution of any securities being registered in
accordance with Article II hereof, or any securities convertible into or
exchangeable or exercisable for such securities, during the 14-day period prior
to, and during the 90-day period following, the offering date for each Public
Offering made pursuant to a registration statement filed under Article II
hereof, if requested in writing by the managing underwriters (except as part of
such Public Offering or pursuant to stock options or other employee benefit
plans); and (ii) to use its reasonable best efforts to cause each holder of
stock issued by the Company at any time on or after the date of this Agreement
to agree not to effect any Public Distribution, including a sale pursuant to
Rule 144, of any securities of the Company during the period set forth in clause
(i) above (except as part of such Public Offering, if and to the extent
permitted).

15



--------------------------------------------------------------------------------



 



ARTICLE IV
INDEMNIFICATION AND CONTRIBUTION
          SECTION 4.01. Indemnification by the Company. The Company agrees to
indemnify and hold harmless each Selling Holder, each person, if any, who
controls such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) (hereinafter referred to as a “controlling
person”), the respective officers, directors, partners, employees,
representatives and agents of any Holder or any controlling person, solely in
their capacities as such (each an “Indemnified Holder”), to the fullest extent
lawful, from and against any and all losses, claims, damages, liabilities,
judgments, actions and expenses (including without limitation and as incurred,
reimbursement of all reasonable costs of investigating, preparing, pursuing or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of counsel to any Indemnified Holder) directly or indirectly
caused by, related to, based upon, arising out of or in connection with any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto),
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Company by any of the
Holders expressly for use therein.
          SECTION 4.02. Indemnification by Holders of Registrable Securities.
Each Selling Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company and its directors, officers and any person controlling
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) the Company and its respective officers, directors, partners,
employees, representatives and agents of each such person, to the same extent as
the foregoing indemnity from the Company to each of the Indemnified Holders, but
only with respect to losses, claims, damages, liabilities, judgments, actions
and expenses (including without limitation and as incurred, reimbursement of all
reasonable costs of investigating, preparing, pursuing or defending any claim or
action, or any investigation or proceeding by any governmental agency or body,
commenced or threatened, including the reasonable fees and expenses of counsel
to the Company) directly or indirectly caused by, related to, based upon,
arising out of or in connection with any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or
Prospectus (or any amendment or supplement thereto), or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement or Prospectus. In case any
action or proceeding shall be brought against the Company or its directors or
officers or any such controlling person in respect of which indemnity may be
sought against a Holder of Registrable Securities, such Holder shall have the
rights and duties given the Company, and the Company or its directors or
officers or such controlling person shall have the rights and duties given to
each Holder by the preceding paragraph. Each Selling Holder also agrees to
indemnify and hold harmless each other Selling Holder or underwriters

16



--------------------------------------------------------------------------------



 



participating in the distribution on substantially the same basis as that of the
indemnification of the Company provided in this Section 4.02. In no event shall
the liability of any selling Holder hereunder be greater in amount than the
dollar amount of the proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation. The
Company shall be entitled to receive indemnities from underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above with
respect to information so furnished in writing by such Persons specifically for
inclusion in any Registration Statement or Prospectus.
          SECTION 4.03. Conduct of Indemnification Proceedings. Any Person
entitled to indemnification hereunder (an “Indemnified Party”) will (a) promptly
give notice of any claim, action or proceeding (including any governmental or
regulatory investigation or proceeding) or the commencement of any such action
or proceeding to the Person against whom such indemnity may be sought (an
“Indemnifying Party”); provided, that the failure to give such notice shall not
relieve the Indemnifying Party of its obligations pursuant to this Agreement
except to the extent that such Indemnifying Party has been prejudiced in any
material respect by such failure, and (b) permit the Indemnifying Party to
assume the defense of such claim with counsel reasonably satisfactory to such
Indemnified Party; provided, that the Indemnified Party shall have the right to
employ separate counsel and participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party unless (i) the Indemnifying Party has agreed to pay for such fees and
expenses, (ii) the Indemnifying Party shall have failed to assume the defense of
such claim and employ counsel reasonably satisfactory to such Indemnified Party
or (iii) in the reasonable judgment of such Indemnified Party, based upon advice
of its counsel, a conflict of interest may exist between such Indemnified Party
and the Indemnifying Party with respect to such claims. If such defense is not
assumed by the Indemnifying Party, the Indemnifying Party will not be subject to
any liability for any settlement of any such claim effected without the
Indemnifying Party’s prior written consent, which consent shall not be
unreasonably withheld, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify and hold
harmless any Indemnified Party from and against any loss, claim damage,
liability or expense by reason of any settlement of any such claim or action. No
Indemnifying Party shall, without the prior written consent of each Indemnified
Party, settle or compromise or consent to the entry of judgment in or otherwise
seek to terminate any pending or threatened action, claim, litigation or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not any Indemnified Party is a party thereto), unless such
settlement, compromise, consent or termination includes an unconditional release
of each Indemnified Party from all liability arising out of such action, claim,
litigation or proceeding. An Indemnifying Party who is not entitled to, or
elects not to, assume the defense of the claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
Indemnifying Party with respect to such claim, unless in the reasonable judgment
of any Indemnified Party a conflict of interest may exist between such
Indemnified Party and any other such Indemnified Parties with respect to such
Claim, in which event the Indemnifying Party shall be obligated to pay the fees
and expenses of such additional counsel.
          SECTION 4.04. Contribution. If the indemnification provided for in
this Article IV is unavailable to an Indemnified Party (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities or expenses referred to

17



--------------------------------------------------------------------------------



 



therein, then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall have a joint and severable obligation to contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party, on the one hand, and of
the Indemnified Party, on the other, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
expenses. The relative fault of the Indemnifying Party, on the one hand, and of
the Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in the second paragraph
of Section 4.01, any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.04 were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities or expenses referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.04, none of the Indemnified
Holders shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the net proceeds received by such Holder with respect to
the Registrable Securities exceeds the greater of (A) the amount paid by such
Holder for its Registrable Securities and (B) the amount of any damages which
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligation to
contribute pursuant to this Section 4.04 are several in proportion to the
respective number of Registrable Securities held by each of the Holders
hereunder and not joint.
          For purposes of this Article IV, each controlling person of a Holder
shall have the same rights to contribution as such Holder, and each officer,
director, and person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act shall have
the same rights to contribution as the Company, subject in each case to the
limitations set forth in the immediately preceding paragraph. Any party entitled
to contribution will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties under this Article IV,
notify such party or parties from whom contribution may be sought, but the
omission to so notify such party or parties shall not relieve the party or
parties from who contribution may be sought from any obligation it or they may
have under this Article IV or otherwise except to the extent that it has been
prejudiced in any material respect by such failure. No party shall be liable for
contribution with respect to any

18



--------------------------------------------------------------------------------



 



action or claim settled without its written consent; provided, however, that
such written consent was not unreasonably withheld.
          SECTION 4.05. Additional Indemnity. The indemnity, contribution and
expense reimbursement obligations under this Article IV shall be in addition to
any liability each Indemnifying Party may otherwise have; provided, however,
that any payment made by the Company which results in an Indemnified Party
receiving from any source(s) indemnification, contribution or reimbursement for
an amount in excess of the actual loss, liability or expense incurred by such
Indemnified Party, shall be refunded to the Company by the Indemnified Party
receiving such excess payment.
ARTICLE V
MISCELLANEOUS
          SECTION 5.01. Rule 144. The Company agrees it will file in a timely
manner all reports required to be filed by it pursuant to the Securities Act and
the Exchange Act and the rules and regulations adopted by the SEC thereunder and
will take such further action as any Holder of Registrable Securities may
reasonably request in order that such Holder may effect sales of Registrable
Securities without registration within the limitations of the exemptions
provided by Rule 144. At any reasonable time and upon the request of a Holder of
Registrable Securities, the Company will furnish such Holder with such
information as may be necessary to enable the Holder to effect sales of
Registrable Securities pursuant to Rule 144 and will deliver to such Holder a
written statement as to whether it has complied with such information and
requirements.
          SECTION 5.02. Limitations on Subsequent Registration Rights. From and
after the date of this Agreement, the Company shall not, without the prior
written consent of the Holders, enter into any agreement with any holder or
prospective holder of any securities of the Company giving such holder or
prospective holder any registration rights the terms of which are more favorable
than the registration rights granted to Holders of Registrable Securities
hereunder.
          SECTION 5.03. Specific Performance. Each Holder, in addition to being
entitled to exercise all rights provided herein or granted by law, including
recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
          SECTION 5.04. Other Agreements. The Company will not on or after the
date of this Agreement enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.

19



--------------------------------------------------------------------------------



 



          SECTION 5.05. Charter Amendments Affecting the Company’s Common Stock.
The Company will not amend its Certificate of Incorporation in any respect that
would materially and adversely affect the rights of the Holders hereunder.
          SECTION 5.06. Amendments and Waivers. The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of Holders of a majority of the outstanding shares of Registrable
Securities.
          SECTION 5.07. Notices. Unless otherwise provided herein, any notice,
request, instruction or other document to be given hereunder by any party to the
others shall be made in writing, by hand-delivery, telegraph, telex, telecopier,
registered first-class mail or air courier guaranteeing overnight delivery as
follows:
          (a) if to the Company:
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: President and Chief Executive Officer
Fax: (281) 863-8095
with copies to each of:
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: Executive Vice President and General Counsel
Fax: (281) 863-8010
and
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: Executive Vice President and Chief Financial Officer
Fax: (281) 863-8095
and
Vinson & Elkins L.L.P.
First City Tower
1001 Fannin Street, Suite 2500
Houston, TX 77002-6760
Attn: Mr. David Palmer Oelman
Fax: (713) 615-5861

20



--------------------------------------------------------------------------------



 



          (b) if to the Investor:
Invus, L.P.
c/o The Invus Group, L.L.C.
750 Lexington Avenue (30th Floor)
New York, New York 10022
Attention: Mr. Raymond Debbane
                 Mr. Christopher Sobecki
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Fax: (212) 455-2502
Attention: Mr. Robert Spatt
                 Mr. Peter Malloy
          (c) if to any other Holder:
at the most current address of such Holder maintained by the registrar of the
Company Common Stock.
or to such other place and with such other copies as any party hereto may
designate as to itself by written notice to the others. All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five Business Days after being deposited in the
mail, postage prepaid, if mailed; when answered back, if telexed; when receipt
acknowledged, if telecopied: and on the next Business Day if timely delivered to
an air courier guaranteeing overnight delivery.
          SECTION 5.08. Successors and Assigns.
          (a) This Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of each of the parties, including without
limitation and without the need for an express assignment, subsequent holders of
Registrable Securities or of the Warrants (the “Subsequent Holders”); provided,
that the Company may not assign its rights or obligations under this Agreement
to any other person or entity without the written consent of a majority of the
outstanding shares of Registrable Securities.
          (b) A Holder of Registrable Securities may assign to a Subsequent
Holder all or any portion of the rights (including one or more Demand
Registration rights) of such transferring Holder under this Agreement; provided,
that such assignment of Demand Registration Rights to a Subsequent Holder shall
not increase the Required Number of Demand Registrations that would have been
available to Holders of Registrable Securities pursuant to this Agreement had
the transfer not occurred; provided, further, that no assignment pursuant to
this Section 5.08(a) may be made to a Subsequent Holder that is not an affiliate
of the Investor if, following the transfer of shares of Company Common Stock to
such Subsequent Holder, such

21



--------------------------------------------------------------------------------



 



Subsequent Holder shall beneficially own less than 3% of the aggregate number of
shares of Company Common Stock then outstanding.
          SECTION 5.09. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any New York state or federal court, in each case
sitting in the Borough of Manhattan. The parties hereto hereby (a) submit to the
exclusive jurisdiction of any New York state or federal court, in each case
sitting in the Borough of Manhattan, for the purpose of any Action arising out
of or relating to this Agreement brought by any party hereto, and
(b) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the Transactions contemplated hereby may not be enforced in or by
any of the above-named courts.
          SECTION 5.10. Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
          SECTION 5.11. Entire Agreement. This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the registration rights granted by the Company with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
          SECTION 5.12. Securities Held by the Company or its Subsidiaries.
Whenever the consent or approval of Holders of a specified percentage or
Registrable Securities is required hereunder, Registrable Securities held by the
Company or its Subsidiaries shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.
          SECTION 5.13. Further Assurances. Each party shall cooperate and take
such action as may be reasonably requested by another party in order to carry
out the provisions and purposes of this Agreement and the transactions
contemplated hereby.
          SECTION 5.14. Termination. Unless sooner terminated in accordance with
its terms or as otherwise herein provided, including specifically in
Section 2.03(a), this Agreement shall terminate upon the earlier to occur of
(i) the mutual agreement by the parties

22



--------------------------------------------------------------------------------



 



hereto and (ii) with respect to any Holder, such Holder ceasing to own any
Registrable Securities.
          SECTION 5.15. Interpretation. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. When
reference is made in this Agreement to an Article or a Section, such reference
shall be to an Article or Section of this Agreement, unless otherwise indicated.
The table of contents, table of defined terms and headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa. Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”
          SECTION 5.16. Counterparts. This Agreement may be executed and
delivered (including by facsimile transmission) in one or more counterparts, and
by the parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
[signature page follows]

23



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

                  COMPANY:    
 
                LEXICON PHARMACEUTICALS, INC.,
a Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Arthur T. Sands
 
Arthur T. Sands, M.D., Ph.D.    
 
  Title:   President and Chief Executive Officer    
 
                INVESTOR    
 
                INVUS, L.P.,
a Bermuda limited partnership    
 
           
 
  By:
Name:   /s/ Raymond Debbane
 
Raymond Debbane    
 
  Title:   President of Invus Advisors, LLC,
its General Partner    

[Signature Page to Registration Rights Agreement]

